Citation Nr: 9902057	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-20 108A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
knee disorder, post-operative status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1991 to June 1996.  
In an August 1996 rating action, the RO granted service 
connection for residuals of an arthroscopy of the right knee.  
The veteran appealed for a higher rating.  In his July 1997 
substantive appeal (Form 9) to the Board of Veterans Appeals 
(Board), the veteran requested a hearing before a member of 
the Board at the RO.  In a November 1997 correspondence, the 
veteran stated that he wanted a hearing before an RO hearing 
officer instead of hearing before a member of the Board.  An 
RO hearing was scheduled for date in March 1998.  The veteran 
failed to report to the hearing.


FINDINGS OF FACT

1.  The veteran underwent an arthroscopic surgery of his 
right knee in service, in 1995.

2.  Recent clinical findings pertaining to the veterans 
right knee reveal crepitation, normal extension with minimal 
limitation of flexion, and no instability or subluxation. 


CONCLUSION OF LAW

The criteria for assignment of a 10 percent rating for the 
veterans service connected right knee disorder, post-
operative status, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.59, 4.71(a), 
Diagnostic Code 5259 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that his right knee 
condition is more disabling than currently evaluated and 
warrants a compensable rating.  

On VA orthopedic examination in July 1996, the veteran 
provided a history of significant right knee discomfort while 
in service.  In 1995, he underwent arthroscopic knee surgery 
of his right knee with drawing of the patella.  Currently, he 
stated that he still has discomfort on almost a daily basis 
which has limited his recreational activities.  On 
examination of the right knee, there was no gross deformity 
or evidence of effusion.  There were four well healed 
arthroscopy portals over the right knee.  There was no 
evidence of effusion or medial or lateral joint line 
tenderness.  The patella was nontender to compression, 
however, there was some crepitation.  The patella appeared to 
be tracking normally.  The knee was stable to AP and 
varus/valgus stresses.  Pivot shift and McMurrays 
examination were negative.  Range of motion in the right knee 
was 0 to 130 degrees.  Radiograph results of the right knee 
were negative.  The diagnosis was patellofemoral complaints 
with possible chondral defect, improved after arthroscopic 
knee surgery in September 1995.   

In written argument dated in January 1999, the veterans 
representative stated that the July 1996 VA examination was 
inadequate in that the examiner failed to address the degree 
of functional loss as contemplated by DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

II.  Analysis

The Board finds that the veterans claim for an increased 
rating for a right knee disorder, post-operative status, is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to a 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1, 4.2, 4.7, 
and 4.10.  These requirements for evaluation of the complete 
medical history of the claimants condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology 
as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to a healed injury, as entitled to at least the minimum 
compensable rating for the joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiners report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board has considered 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5257, 5260, and 5261.  Under Diagnostic Code 5257, a 
slight impairment of the knee warrants a 10 percent rating.  
Limitation of flexion of the knee to 45 degrees is accorded a 
10 percent rating under Diagnostic Code 5260.  Limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
rating under Diagnostic Code 5261.  Under the same Diagnostic 
Codes a 20 percent rating is provided for moderate impairment 
of the knee, consisting of recurrent subluxation or lateral 
instability, for limitation of flexion of the knee to 30 
degrees, or limitation of extension of the knee to 15 
degrees.  The regulations also provide a 10 percent rating 
for symptomatic residuals of removal of the semilunar 
cartilage.  Diagnostic Code 5259.

Following a review of the evidence of record, the Board finds 
that the veterans post-operative right knee disorder meets 
the criteria for a 10 percent rating under Diagnostic 5259.  
A 10 percent rating is the highest rating that can be 
obtained under this code.  It is unclear from the record, 
exactly what was done during the 1995 arthroscopic surgery.  
It appears that a chondral defect of the right knee was 
repaired.  The Board cannot ascertain if semilunar cartilage 
was removed.  However, there was right knee pathology at the 
time of surgery, there are post-operative residuals of 
surgery present now, and these post-operative residuals of 
surgery are symptomatic.  They produce crepitus and a minimal 
limitation of flexion.  Considering 38 C.F.R. § 4.59 and 
Diagnostic Code 5259, a 10 percent rating is in order.  In 
regard to the other applicable diagnostic codes, recent VA 
examination revealed no instability or subluxation of the 
knee as to warrant a compensable rating under Diagnostic Code 
5257.  Extension of the knee was normal under Diagnostic Code 
5261 and limitation of flexion of the knee was minimal and 
not compensable under Diagnostic Code 5260.  This also 
explains why a 20 percent rating is not warranted under any 
of these Diagnostic Codes.    

Lastly, the Board notes the representatives contention that 
the July 1996 VA examination was inadequate, in that the 
examiner failed to address the degree of the veterans 
functional loss as contemplated by DeLuca.  Although the 
examiner did not specifically address DeLuca, such criteria 
was adequately covered by the examination.  The examination 
was thorough, with no findings of pain on motion.  The 
veterans complaints of discomfort have been addressed by the 
allowance of a 10 percent rating pursuant to Diagnostic Code 
5259. 


ORDER

An increased (compensable) rating for a right knee disorder, 
post-operative status, is granted to the extent indicated, 
subject to laws and regulations governing the payment of 
monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.



- 2 -
